Citation Nr: 1008667	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-35 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
1976 to January 1979.  However, the Veteran has only one 
year, ten months, and 10 days of creditable active military 
service.  He has lost service for the following periods of 
time, for the stated reasons:  July 8, 1978 - 1 day, absent 
without leave (AWOL); July 25, 1978 to October 25, 1978 - 93 
days, AWOL; October 25, 1978 to November 21, 1978 - 27 days, 
Imprisonment; and December 6, 1978 to January 2, 1979 - 28 
days, Imprisonment.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.   

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  This case was remanded by the Board in November 
2008 for additional development.  The development has been 
completed.


FINDING OF FACT

Asthma did not manifest during service and is not 
etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Asthma was not incurred in, or aggravated by active military 
service.  U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA's duty to notify was satisfied by way of letters sent to 
the appellant in October 2004, August 2008 and December 2008.  
These letters together informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the AOJ.  The August 2008 
and December 2008 letters, in particular, provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  The timing deficiency with respect to the 2008 
letters was cured by readjudication of the claim in a 
November 2009 supplemental statements of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also satisfied its duty to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002).  The information and evidence associated 
with the claims file consist of the Veteran's service 
treatment records and VA and private medical treatment 
records.  The Veteran was also afforded a VA examination in 
connection with his claim.  He also presented testimony at a 
hearing held before the undersigned Veterans Law Judge.  

The Veteran has indicated that he was treated at VA medical 
facilities (VAMCs) in the Richmond, Virginia area, beginning 
in approximately 1980; and in New Jersey, beginning in 1984.  
Pursuant to the November 2008 Board remand instructions, both 
VAMCs were contacted to obtain any records of treatment.  The 
Richmond VAMC indicated that there were no records of 
treatment available and that the Veteran was only seen at the 
New Jersey VAMC.  The New Jersey VAMC provided medical 
records dated from May 2000 to July 2009 and related that 
there were no other records of treatment available between 
January 1984 and November 2000.  The available records have 
been associated with the claims file and the Veteran was 
notified of the unavailability of additional STRs and VA 
medical records in the November 2009 supplemental statement 
of the case.  See 38 C.F.R. § 3.159(e).  The Veteran has not 
identified any other outstanding records, nor is the Board 
aware of such.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions; private and VA medical 
treatment records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claim for service 
connection for asthma.




II. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, such as bronchiectasis 
may be presumed to have been incurred during active military 
service if they become manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

The Veteran claims entitlement to service connection for 
asthma.  

Service treatment records show that in October 1976, the 
Veteran complained of chest pain which was diagnosed as a 
viral syndrome.  In June 1977, he complained of having a bad 
cold for three weeks with chest pain and headache.  
Medication was prescribed.  In July 1977, the Veteran was 
seen with complaints of nausea.  His lungs were found to be 
within normal limits.  He later complained of a chest cold in 
May 1978, which was also diagnosed as a viral syndrome.  In 
June 1978, he was diagnosed with an upper respiratory 
infection after complaining of chest tightness, cough, back 
pain, and upper right quadrant pain.  This clinic note 
indicates the Veteran had no history of asthma or allergies.  
On each instance of treatment, the note indicated the 
Veteran's chest was clear to auscultation on examination.  
The Veteran was diagnosed with, and treated for another upper 
respiratory infection in November 1978.  He waived a 
separation physical examination prior to his discharge from 
service in January 1979.

Post-service medical evidence includes a May 1979 private 
treatment record which shows the Veteran was treated by an 
unidentified physician, with a complaint of wheezing for 10 
days, with difficulty sleeping and breathing.  At the time, 
the Veteran reported that he had recently been diagnosed with 
pneumonia of his right lower chest and had been treated with 
antibiotics.  The examining physician observed bilateral 
wheezes and rales in the Veteran's right lower chest.  He 
also indicated that the Veteran was a pack-a-day smoker.  He 
did not provide any diagnosis relative to the Veteran's 
current complaints, but noted that there was no history of 
asthma.  On follow-up examination, the Veteran's chest was 
clear except for some wheezes.  A discharge summary from a 
private hospital, dated in July 1980, shows the Veteran was 
hospitalized for three days after experiencing a severe 
asthmatic attack.  He was treated and released with final 
diagnoses of moderately severe asthma and bronchitis.

In a letter dated in September 2004, Dr. D. identified 
himself as the physician who had treated the Veteran in 1979.  
He wrote that the Veteran had presented to his clinic in May 
1979, with bilateral wheezes and rales in the right lower 
chest.  Dr. D. noted that the Veteran did not have a history 
of asthma then, but his symptoms at that time were certainly 
suggestive of asthma.  Dr. D. further noted that the Veteran 
was thereafter seen on several occasions for his asthma-the 
last of which was in June 1981.  

At a VA examination in November 2004, the Veteran reported 
that he felt shortness of breath on one occasion in 1979 
during military service.  He stated that he was seen by a 
military physician, but was not diagnosed or treated, and the 
symptoms subsided without intervention.  He further stated 
that after discharge from service, he developed shortness of 
breath and was initially diagnosed with and treated for 
pneumonia, and later asthma.  He also reported a history of 
smoking a half-pack to three-fourths pack of cigarettes per 
day for the last 30 to 35 years.  The examiner provided the 
following diagnoses: asthma by history, with a pulmonary 
function test (PFT) showing moderate obstructive lung 
disorder with a positive bronchodilator response and mild 
reduction of diffusing capacity; and history of chronic 
smoking.  

In a September 2005 statement, the Veteran indicate that 
during service he spent time guarding red-eye missiles, 
working in the motor pool around diesel-burning vehicles, 
working in gas chambers, and bib-whacking.  He contended that 
any of these activities could have factored in his current 
disability.  In an October 2005 statement, the Veteran's 
mother wrote that he did not have asthma or chest congestion 
prior to joining the service.  

In September 2008, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that during service, and while in Korea, he was 
hospitalized with a diagnosis of pneumonia.  The Veteran also 
testified that he was treated at VA medical facilities 
(VAMCs) in the Richmond, Virginia area, beginning in 
approximately 1980; and in New Jersey, beginning in 1984. 

The RO contacted both of the identified VAMCs.  The Richmond 
VAMC indicated that there were no records of treatment 
available and that the Veteran was only seen at the New 
Jersey VAMC.  The New Jersey VAMC provided medical records 
dated from May 2000 to July 2009 and indicated that there 
were no other records of treatment available between January 
1984 and November 2000.  The available treatment records show 
intermittent treatment for asthma and note a history of 
chronic smoking, with cessation in August 2008.  

In November 2008, the Board remanded the case for additional 
development, to include a VA examination.  The Veteran 
underwent a VA respiratory examination in November 2009.  At 
the outset of the examination, the examiner indicated review 
of the claims file.  The Veteran reported that he began to 
have shortness of breath and cough during military service.  
He also related that his shortness of breath continued after 
leaving service, and had progressively worsened over the past 
20 years, though mainly upon exertion.  

The examiner noted that the Veteran had been smoking one to 
one and a half packs of cigarettes for the past 20 years and 
was currently still smoking between 5 and 6 cigarettes daily.  
Following a clinical examination, the examiner provided a 
diagnosis of asthma.  He noted that there was no evidence of 
asthma during military service.  The examiner also stated 
that during military service, the Veteran was only treated 
for upper respiratory infections which were self-limiting and 
resolved with no further reoccurrence.  Therefore, the 
examiner opined that the Veteran's current respiratory 
condition of asthma was not related to military service.  He 
further stated that there was no medical evidence to support 
a diagnosis of asthma during military service and any current 
pulmonary-related condition is related to the Veteran's 
significant smoking history which was still ongoing.



Analysis

The Veteran has established through competent medical 
evidence that he has a current disability diagnosed as 
asthma.  However, the medical opinion on the issue of nexus 
provided by the December 2009 VA examiner was that there is 
no evidence of a causal relationship between the Veteran's 
military service and his current asthma disorder.  The Board 
assigns significant probative weight to the VA opinion 
because it was based upon a comprehensive review of the 
Veteran's recorded medical history and clinical examination, 
and was supported with a rationale.  See Black v. Brown, 5 
Vet. App. 177, 180 (1995); Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

The Board has considered whether September 2004 statement 
from Dr. D. provides positive evidence of a causal nexus 
between the current asthma disorder and service; but finds 
that his statement stops short of such a conclusion.  Rather, 
his statement only indicates that the Veteran's post-service 
symptoms in May 1979 were suggestive of asthma.  

The Veteran testified that he is a certified nursing 
assistant.  He has stated in support of the claim that he had 
pneumonia in service and that his asthma progressed from this 
illness.  However, the Veteran has not provided a rationale 
for the opinion.  Accordingly, the VA medical opinion, with 
rationale, outweighs the Veteran's assertions that his 
current condition is related to service.     

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that the 
condition was noted in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
The Board finds that the Veteran's report of continued 
symptoms of breathing difficulties and heaviness in his chest 
to be credible.  However, the conditions in service were not 
diagnosed as asthma.  While the Veteran opined that his 
asthma progressed from a condition in service, the VA 
examiner opined that the etiology of post-service asthma was 
due to smoking.  As discussed above, the Board has assigned 
greater probative value to the VA physician's opinion.  In 
addition, there is evidence that the Veteran began smoking 
prior to service and continued to smoke for many years 
afterward.  His asthma has been directly and explicitly 
linked to this lengthy smoking history by the 2009 VA 
examiner.  For claims filed after June 9, 1998, such as the 
Veteran's claim, compensation is not payable for disability 
resulting from the use of tobacco products.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300.  

The preponderance of the evidence is against the claim on any 
basis authorized by statute.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.


ORDER

Service connection for asthma is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


